Foote, J.:
This is an application under section 16 of the Liquor Tax Law for a special town meeting in the town of Starkey, Yates county, N. Y., at which the four local option questions under section 16 of the Liquor Tax Law -shall be re-submitted to the electors of said town.
The motion is based upon allegations that the four questions were not properly submitted at the town meeting held on the 28th of February last, for the reason, among others, that the ballot machine used to record the votes upon the four local option questions was not properly arranged to record the votes with accuracy, in that five of the columns on the right hand of the machine, on which no voting was intended to be done, were left unlocked, so as to permit voting thereon, and that some of the voters who intended voting upon local option question No. 4 used one of these unlocked columns, supposing it to be the column to be used for voting.'
It satisfactorily appears from the papers presented on this motion that the inspectors of election did permit these five columns at the right hand of the machine to remain unlocked, and that three, at least, of the voters, used one of these columns by mistake, and thus their votes were not registered or counted. It also appears that it is impossible to determine from any record made by the machine as to how many voters lost their votes on account of making the same mistake.
There were other irregularities, but the one above specified is sufficient to require the re-submission of the questions at a special town meeting.
The motion for such special town meeting is granted.